Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/19/2021 has been entered. Claims 1-7, 10, 12-13, 15-19, and 22-26 remain pending in this application. Applicants amendments have overcome each and every objection and rejection set forth in the non-final office action mailed 2/17/2021.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Hamilton (the previously cited “Hamilton G5 Service Manual), the closest prior art of record, discloses an expiratory valve of a ventilation device having a valve body having a fluid inlet and a fluid outlet for breathing air of a patient formed therein, the valve further having a bottom extending in a dish-like manner between the fluid inlet and an outer edge of a valve plenum.  Hamilton does not disclose the specific structure of the valve, in particular the “a second and a third reinforcing rib form outer reinforcing ribs extending outwardly from the axial bulging portion to the outer edge of the valve bottom”, and it would not be obvious to modify Hamilton with such a feature. The closest prior art of record shows only a single supporting plate to surround the valve bottom to provide reinforcement to the valve. Further, the Hamilton reference does not teach an axial bulging portion. Therefore, it 
Accordingly, claim 1 and dependents therein patentably define over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799